Plaintiffs in error were indicted and convicted for receiving and concealing stolen property. Each was sentenced to three years in the State Penitentiary and they seek to be relieved of that judgment by writ of error.
It is contended that the trial Court committed error in his charge to the jury, in his admission of testimony, in his refusal to instruct a verdict for the defendants and in his denial of defendant's motion for new trial.
We have examined the record in the light of each of these assignments and while the evidence is conflicting, there is ample predicate for the verdict and judgment as to the defendant, Brown, but as to the defendant, Evans, the evidence is insufficient. Otherwise no reversible error was committed.
The questions raised have been settled by repeated decisions of this Court so a discussion of them would serve no useful purpose. The judgment below is accordingly affirmed as to Brown but it is reversed for a new trial as to Evans.
Affirmed in part, reversed in part.
WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., dissents as to reversal as to Evans.
BROWN, J., not participating. *Page 854